 
Exhibit 10.1
 



EXECUTION VERSION
Employment Agreement
This Employment Agreement (this “Agreement”), is entered into as of February 12,
2018 (the “Effective Date”) by and between DENTSPLY SIRONA Inc., a Delaware
corporation (the “Company”), and Donald M. Casey Jr. (“Executive”) (collectively
referred to herein as the “Parties”).
RECITALS

A.
It is the desire of the Company to assure itself of the services of Executive
effective as of the Effective Date and thereafter by entering into this
Agreement.

B.
Executive and the Company mutually desire that Executive provide services to the
Company on the terms herein provided.

AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties hereto agree as follows:

1.
Employment.

(a)          General.  The Company shall employ Executive and Executive shall
remain in the employ of the Company, for the period and in the position set
forth in this Section 1, and subject to the other terms and conditions herein
provided.
(b)          Employment Term.  For purposes of this Agreement, the “Term” shall
mean the period beginning on the Effective Date through but not including the
third anniversary of the

--------------------------------------------------------------------------------


Effective Date, and shall automatically renew for successive twenty-four (24)
month periods unless no later than ninety (90) days prior to the end of the
applicable Term either Party gives notice of non-renewal to the other in which
case Executive’s employment will terminate at the end of the then-applicable
Term, subject to earlier termination as provided in Section 3.
(c)          Position and Duties.  Executive shall serve as the Chief Executive
Officer of the Company and, if the office of President of the Company shall be
vacant at any time, as President of the Company.  Executive shall have such
powers, responsibilities, duties and activities as conferred by Article III,
Section 5 of the Company’s By-Laws and as are customary for such positions (as
applicable) and as otherwise assigned by the Board of Directors of the Company
(the “Board”).  Executive shall devote substantially all of Executive’s working
time and efforts to the business and affairs of the Company (which shall include
service to its “Affiliates” (within the meaning of Rule 12b-2 promulgated under
Section 12 of the Securities Exchange Act of 1934, as amended from time to
time)) and shall not engage in outside business activities (including serving on
outside boards or committees) without the consent of the Board, provided that
Executive shall be permitted to (i) manage Executive’s personal, financial and
legal affairs, (ii) participate in trade associations, (iii) serve on the board
of directors of not-for-profit or tax-exempt charitable organizations, and (iv)
subject to approval by the Board, serve on the board of directors or similar
board of for-profit organizations, in each case, subject to compliance with this
Agreement and provided that such activities do not materially interfere with
Executive’s performance of Executive’s duties and responsibilities hereunder. 
Executive agrees to observe and comply with the rules and policies of the
Company and its subsidiaries as adopted by the Company or its Affiliates from
time to time,
2

--------------------------------------------------------------------------------


in each case as amended from time to time, as set forth in writing, and as
delivered or made available to Executive (each, a “Policy”).
(d)          Service on Board.  The Company shall appoint Executive to the Board
effective as of the Effective Date and use its reasonable best efforts to cause
Executive to be re-elected to the Board during the Term.
(e)          Principal Place of Employment.  Executive's principal office shall
be the Company’s headquarters in York, Pennsylvania, provided that, during the
period following the Effective Date and prior to his relocation as contemplated
by Section 1(f), Executive may perform his duties under this Agreement at such
other offices as may be appropriate for the performance of his duties as
determined in consultation with the Board.  The Parties understand that given
the nature of Executive’s duties, Executive will be required to travel and
perform services at locations other than his principal office from time to time.
(f)          Relocation:  Executive will be eligible for the benefits provided
by the Company’s Relocation Program for Vice Presidents and more senior
employees (as last amended effective May 1, 2012) up to the maximum amounts
provided inclusive of any tax gross up, which relocation shall be undertaken
within twelve (12) months of the Effective Date, provided that for purposes of
such Relocation Program, (i) any obligation to repay benefits provided under the
Program upon a termination of employment shall not apply upon a termination by
Executive for “Good Reason” (as defined below), (ii) “serious misconduct” shall
be deemed to have the same meaning as “Cause” as defined below, and (iii) during
the period following the Effective Date and preceding his relocation, Executive
shall be provided
3

--------------------------------------------------------------------------------


with temporary living quarters in York, Pennsylvania on a basis no less
favorable than that otherwise provided under the Relocation Program.
(g)          Certain Executive Representations.  Executive represents and
warrants that (i) Executive is not subject to any impediment, restriction or
restraint that would in any way prohibit, hinder or impair his employment
hereunder and his performance as contemplated hereby, (ii) without limiting the
foregoing, Executive’s employment hereunder and his performance as contemplated
hereby do not and would not in any way conflict with or breach any
confidentiality, non-competition or other agreement to which he is a party or to
which he may be subject and (iii) Executive has not been the subject of any
allegation and, to  his knowledge, he has not, (A) breached any law, regulation
or code of conduct applicable to him in the course of employment or (B) engaged
in any act of workplace misconduct or impropriety, including any act of
discrimination or harassment.

2.
Compensation and Related Matters.

(a)          Annual Base Salary.  During the Term, Executive shall receive a
base salary at a minimum rate of $925,000 per annum, which shall be paid in
accordance with the customary payroll practices of the Company and shall be
pro-rated for partial years of employment.  Such annual base salary shall be
subject to periodic review in accordance with the Company’s regular process for
similarly situated executives (with the first review for Executive accordingly
expected not later than early 2019) and shall be subject to increase but not
decrease (such annual base salary, as it may be increased from time to time, the
“Annual Base Salary”).
4

--------------------------------------------------------------------------------


(b)          Annual Bonus.  With respect to each fiscal year of the Company
commencing during the Term, Executive will be eligible to participate in an
annual incentive program established by the Board.  Executive’s annual incentive
compensation under such incentive program, (the “Annual Bonus”) shall be
targeted at 120% of his Annual Base Salary (the “Target Bonus”), pro-rated for
the portion of 2018 on and following the Effective Date, and with the
expectation that the actual Annual Bonus will scale upward and downward based on
actual performance, as determined by the Board, such that the actual Annual
Bonus payable to Executive may be greater than, equal to or less than the Target
Bonus.  The Annual Bonus shall be based upon the achievement of Company and/or
individual performance metrics as established by the Board.  The Annual Bonus
for a fiscal year will be paid no later than the fifteenth day of the third
month following the end of such fiscal year.  Executive’s goals, objectives and
performance targets will be developed by the Board in consultation with the
Executive on an annual, ongoing basis, provided, however, that in no event will
Executive’s bonus targets be less than the Target Bonus during the Term.
(c)          Long-Term Incentive.  The Company will grant Executive equity
incentive awards (or other long-term incentive compensation) for each fiscal
year of the Company commencing during the Term with a grant date fair value of
$4 million.  The type of award and specific terms and conditions of such awards
will be determined by the Board in consultation with Executive, but shall be
commensurate with Executive’s position and the terms shall be consistent with
the terms applicable to similarly situated executives.
(d)          Starting Equity Grant.  Effective as of the date the Company makes
its award under Section 2(c) in respect of 2018, the Company will grant
Executive an equity incentive award with a grant date fair value of $1 million,
weighted equally between stock options with
5

--------------------------------------------------------------------------------


a ten (10) year term and a per-share exercise price equal to the closing trading
price of the Company’s common stock on the date of grant and performance-vesting
restricted stock units with performance criteria consistent with such awards
described in Section 2(c) in respect of 2018, in each case vesting generally
subject to a three-year continued employment requirement following the Effective
Date and otherwise with terms consistent with equity award terms applicable to
similarly situated executives.
(e)          Make Whole Payments.  Effective as of the Effective Date, the
Company will pay Executive $500,000 in a cash lump-sum amount (the “Make Whole
Cash Payment”).  Not more than ninety (90) business days following his
termination pursuant to Section 3(a)(iii) or Section 3(a)(v), but in each case
only if such termination occurs before the first anniversary of the Effective
Date, Executive shall repay the Make Whole Cash Payment to the Company, but the
Make Whole Cash Payment shall otherwise not be subject to disgorgement in any
circumstances.  Effective as of the date the Company makes its award under
Section 2(c) in respect of 2018, the Company will grant Executive a restricted
stock unit award with a grant date fair value of $4.2 million, vesting
twenty-five percent (25%) on each of the first two anniversaries of the
Effective Date and fifty percent (50%) on the third anniversary of the Effective
Date subject to continued employment through each such respective vesting date
but with full and immediate accelerated vesting upon an earlier termination of
employment for any reason other than pursuant to Section 3(a)(iii) or Section
3(a)(v) and otherwise with terms consistent with restricted stock unit award
terms applicable to similarly situated executives.
(f)          Employee Benefits.  During the Term, Executive shall be eligible to
participate in employee benefit plans, programs and arrangements generally
available from time to time to
6

--------------------------------------------------------------------------------


other similarly situated executives of the Company employed at the Company’s
headquarters, including medical, dental and life benefits as they may be in
effect from time to time.
(g)          Paid Time Off.  During the Term, Executive shall be entitled to at
least twenty five (25) days, on an annualized basis, of paid personal leave in
accordance with the Company’s Policies.  Any vacation shall be taken at the
reasonable and mutual convenience of the Company and Executive.
(h)          Business Expenses.  During the Term, the Company shall reimburse
Executive for all reasonable travel and other business expenses incurred by
Executive in the performance of Executive’s duties to the Company in accordance
with the Company’s expense reimbursement Policy.
(i)          Indemnification.  At such time during the Term as the Company shall
enter into an individual indemnification agreement with any of its directors or
officers, the Company shall enter into an individual indemnification agreement
with Executive on no less favorable terms.  For the avoidance of doubt, during
the Term, Executive will be entitled to indemnification pursuant to the
Company’s By-Laws by which the Company agrees to indemnify him in accordance
with the terms and conditions thereof.
(j)          Legal Fees.  Executive will be entitled to receive reimbursement
for reasonable legal fees associated with the legal review and negotiation of
this Agreement in an amount not exceeding $25,000 within ten (10) days following
his provision to the Company of reasonable supporting documentation therefor.
7

--------------------------------------------------------------------------------



3.
Termination.

(a)          In General.  Executive’s employment hereunder may be terminated by
the Company or Executive, as applicable, without any breach of this Agreement
under the following circumstances:
(i)          Death.  Executive’s employment hereunder shall terminate upon
Executive’s death.
(ii)          Disability.  If Executive has incurred a Disability, as defined
below, the Company may terminate Executive’s employment.
(iii)          Termination for Cause.  The Company may terminate Executive’s
employment for Cause.
(iv)          Termination without Cause.  The Company may terminate Executive’s
employment without Cause.
(v)          Termination by Executive without Good Reason.  Executive may
terminate Executive’s employment with the Company without Good Reason.
(vi)          Termination by Executive for Good Reason.  Executive may terminate
Executive’s employment with the Company for Good Reason.
(b)          Notice of Termination.  Any termination of Executive’s employment
by the Company or by Executive under this Section 3 (other than termination
pursuant to Section 3(a)(i)) shall be communicated by a written notice to the
other Party hereto (i) indicating the specific termination provision in this
Agreement relied upon, (ii) setting forth in reasonable
8

--------------------------------------------------------------------------------


detail the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated, and (iii) specifying a
Date of Termination which, if submitted by Executive pursuant to Section 3(a)(v)
or Section 3(a)(vi), shall be at least thirty (30) days following the date of
such notice (a “Notice of Termination”); provided, however, that in the event
that Executive delivers a Notice of Termination to the Company, the Company may,
in its sole discretion, change the Date of Termination to any date that occurs
on or following the date of the Company’s receipt of such Notice of Termination
and is prior to the date specified in such Notice of Termination.  A Notice of
Termination submitted by the Company may provide for a Date of Termination on
the date Executive receives the Notice of Termination, or any date thereafter
elected by the Company in its sole discretion.  In the event of a dispute over
the existence of Cause or Good Reason, either Party may introduce newly
discovered or newly arising evidence in support of or in opposition to the
determination of Cause or Good Reason.
(c)          Company Obligations upon Termination.  Upon termination of
Executive’s employment pursuant to any of the circumstances listed in Section
3(a), Executive (or Executive’s estate) shall be entitled to receive the sum of:
(i) the portion of Executive’s Annual Base Salary earned through the Date of
Termination, but not yet paid to Executive; (ii) any paid time off that has been
accrued but unused in accordance with the Company’s Policies; (iii) any
reimbursements owed to Executive pursuant to Section 2(g); (iv) any amount
accrued and arising from Executive’s participation in, or benefits accrued under
any employee benefit plans, programs or arrangements, which amounts shall be
payable in accordance with the terms and conditions of such employee benefit
plans, programs or arrangements; and (v) except in the case of a termination of
Executive’s employment for
9

--------------------------------------------------------------------------------


Cause pursuant to Section 3(a)(iii), any earned but unpaid Annual Bonus for the
prior fiscal year.  Except as otherwise expressly required by law (e.g., COBRA
(as defined below)) or as specifically provided herein, or in any other plan or
arrangement maintained by the Company, all of Executive’s rights to salary,
severance, benefits, bonuses and other compensatory amounts hereunder (if any)
shall cease upon the termination of Executive’s employment hereunder.  In the
event that Executive’s employment is terminated hereunder for any reason,
Executive’s sole and exclusive remedy shall be to receive the payments and
benefits described in this Section 3(c) or Section 4 or in any other plan or
arrangement maintained by the Company, as applicable.
(d)          Deemed Resignation.  Upon termination of Executive’s employment for
any reason, Executive shall be deemed to have resigned from all offices and
directorships, if any, then held with the Company or any of its Affiliates and
Executive agrees to execute any and all documents necessary to effectuate such
resignations.

4.
Severance Payments.

(a)          Termination Generally.  If Executive’s employment shall terminate
pursuant to Section 3(a) for any reason other than pursuant to Section 3(a)(i)
(death), Section 3(a)(ii) (Disability), Section 3(a)(iv) (by the Company without
Cause) or Section 3(a)(vi) (by Executive for Good Reason), then Executive shall
not be entitled to any severance payments or benefits, except as provided in
Section 3(c).
(b)          Termination without Cause or for Good Reason.  Except as otherwise
provided in Section 4(c), if Executive’s employment is terminated by the Company
without Cause pursuant to Section 3(a)(iv) or by Executive for Good Reason
pursuant to Section 3(a)(vi)
10

--------------------------------------------------------------------------------


then, subject to Executive signing on or before the 50th day following
Executive’s Separation from Service (as defined below), and not revoking, a
release of claims and separation agreement in the Company’s customary form, as
may be updated from time to time, (the “Release”), and Executive’s continued
compliance with Sections 5 - 6 and 7, Executive shall receive, in addition to
payments and benefits set forth in Section 3(c), the following benefits:
(i)          The Company shall pay to Executive an amount equal to two (2) times
the sum of (A) the Annual Base Salary plus (B) the Target Bonus, each in the
full amount, as in effect at such time, payable over twenty-four months
immediately following the Release’s effective date in equal installments in
accordance with the Company’s regular payroll practice following the Date of
Termination, until the earlier of (A) twenty-four (24) months after the
Release’s effective date or (B) the date the Executive first violates any of the
restrictive covenants set forth in Sections 5 or 6 or the provisions of Section
7;
(ii)          The Company shall pay to Executive an amount equal to the Annual
Bonus, as in effect at such time, determined based on the actual performance of
the Company for the full fiscal year in which Executive’s employment terminates,
prorated for the number of days of employment completed during the fiscal year
in which the Date of Termination occurs, payable in a lump sum cash amount at
the time it would otherwise have been paid in accordance with Section 2(b) had
Executive remained employed for the entire fiscal year;
(iii)          Executive’s equity awards that are outstanding on the Date of
Termination shall (x) remain outstanding, (y) continue to vest notwithstanding
Executive’s termination of employment for a period of twenty-four (24) months
following the Date of
11

--------------------------------------------------------------------------------


Termination, and (z) remain exercisable until the earlier of ninety (90) days
following the twenty-four (24) month anniversary after the Date of Termination
or the date such equity award would have expired had Executive remained in
continuous employment;
(iv)          The Company shall pay to Executive a cash lump sum an amount equal
to the premiums Executive would have been required to pay to continue
Executive’s and Executive’s covered dependents’ medical, dental and vision
coverage in effect on the Date of Termination under the Company’s group
healthcare plans pursuant to the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”), for twenty-four (24) months following the Date of
Termination, which amount shall be based on the premium for the first month of
COBRA coverage and shall be paid regardless of whether or not Executive elects
COBRA continuation coverage;
(v)          Subject to continued payment by Executive of any applicable cost
owed by him under the applicable plan, for the twenty-four (24) months following
the Date of Termination continuation of life and accidental death and
dismemberment benefits substantially similar to those provided to Executive and
his dependents immediately prior to the date of termination (in each case,
however, subject to any amendments to such arrangements from time to time that
are generally applicable to executives of the Company), at no greater cost to
Executive than the cost to Executive immediately prior to such date;
(vi)          For purposes of determining the amount of any benefit payable to
Executive and Executive’s right to any benefit otherwise payable under any
pension plan (within the meaning of Section 3(2) of the Employee Retirement
Income Security Act of
12

--------------------------------------------------------------------------------


1974, as amended) maintained by the Company or its Affiliates (“Pension Plan”),
and except to the extent it would result in a duplication of benefits under the
following sentence, Executive shall be treated as if he had accumulated (after
the date of termination) twenty-four (24) additional months of service credit
thereunder and had been credited during such period with his compensation as in
effect immediately before termination (or, if greater and as applicable,
immediately prior to the first occurrence of an event or circumstance
constituting Good Reason). In addition to the benefits to which Executive is
entitled under any defined contribution Pension Plan, the Company shall pay
Executive a lump sum amount, in cash, equal to the sum of (A) the amount that
would have been contributed thereto or credited thereunder by the Company on
Executive’s behalf during the twenty-four (24) months following his termination
(but not including as amounts that would have been contributed or credited an
amount equal to the amount of any reduction in base salary, bonus or other
compensation that would have occurred in connection with such contribution or
credit), determined (x) as if Executive made or received the maximum permissible
contributions thereto or credits thereunder during such period, and (y) as if
Executive earned compensation during such period at the rate in effect
immediately before termination (or, if greater and as applicable, immediately
prior to the first occurrence of an event or circumstance constituting Good
Reason), and (B) the excess, if any, of (x) Executive’s account balance under
the Pension Plan as of the date of termination over (y) the portion of such
account balance that is nonforfeitable under the terms of the Pension Plan; and
(vii)          For a period of eighteen (18) months immediately following Date
of Termination or, if earlier, until he secures employment, Executive will be
provided with
13

--------------------------------------------------------------------------------


outplacement services commensurate with those customarily provided to senior
executive officers through a vendor mutually selected by the Company and
Executive.
Subject to execution and nonrevocation of the Release, the cash lump sum amounts
payable pursuant to Section 4(b)(iv) and (vi) shall be paid sixty (60) days
after Executive’s Date of Termination.
(c)          Termination in Connection With a Change in Control.  In the event
that, within twenty-four (24) months following a Change in Control (as defined
below), Executive’s employment is terminated by the Company without Cause
pursuant to Section 3(a)(iv) or by Executive for Good Reason pursuant to Section
3(a)(vi) then, subject to Executive’s continued compliance with Sections 5 - 6
and 7, in lieu of any amounts payable under Section 4(b), Executive shall
receive, in addition to payments and benefits set forth in Section 3(c), the
following benefits:
(i)          The Company shall pay to Executive, an amount equal to two (2)
times the sum of (A) the Annual Base Salary plus (B) the Target Bonus, each in
the full amount as in effect at such time, payable in a lump sum (provided that
payments shall be made in installments on the Schedule described in Section
4(b)(i) if the Change in Control does not constitute a “change in control event”
described in Treasury Regulation Section 1.409A-3(i)(5));
(ii)          The Company shall pay to Executive an amount equal to the Annual
Bonus, determined based on the actual performance of the Company for the full
fiscal year in which Executive’s employment terminates, prorated for the number
of days of employment completed during the fiscal year in which the Date of
Termination occurs,
14

--------------------------------------------------------------------------------


payable in a lump sum cash amount at the time it would otherwise have been paid
in accordance with Section 2(b) had Executive remained employed for the entire
fiscal year;
(iii)          The Company shall pay to Executive an amount equal to the amount
of the premiums Executive would have been required to pay to continue
Executive’s and Executive’s covered dependents’ medical, dental and vision
coverage in effect on the Date of Termination under the Company’s group
healthcare plans pursuant to COBRA for twenty-four (24) months following the
Date of Termination, which amount shall be based on the premium for the first
month of COBRA coverage and shall be paid regardless of whether or not Executive
elects COBRA continuation coverage;
(iv)          Subject to continued payment by Executive of any applicable cost
owed by him under the applicable plan, for the twenty-four (24) months following
the Date of Termination continuation of life and accidental death and
dismemberment benefits substantially similar to those provided to Executive and
his dependents immediately prior to the date of termination (in each case,
however, subject to any amendments to such arrangements from time to time that
are generally applicable to executives of the Company), at no greater cost to
Executive than the cost to Executive immediately prior to such date; and
(v)          For purposes of determining the amount of any benefit payable to
Executive and Executive’s right to any benefit otherwise payable under any
Pension Plan, and except to the extent it would result in a duplication of
benefits under the following sentence, Executive shall be treated as if he had
accumulated (after the date of termination) twenty-four (24) months of service
credit thereunder and had been credited
15

--------------------------------------------------------------------------------


during such period with his compensation as in effect immediately before
termination (or, if greater and as applicable, immediately prior to the first
occurrence of an event or circumstance constituting Good Reason). In addition to
the benefits to which Executive is entitled under any defined contribution
Pension Plan, the Company shall pay Executive a lump sum amount, in cash, equal
to the sum of (A) the amount that would have been contributed thereto or
credited thereunder by the Company on Executive’s behalf during the twenty-four
(24) months following his termination (but not including as amounts that would
have been contributed or credited an amount equal to the amount of any reduction
in base salary, bonus or other compensation that would have occurred in
connection with such contribution or credit), determined (x) as if Executive
made or received the maximum permissible contributions thereto or credits
thereunder during such period, and (y) as if Executive earned compensation
during such period at the rate in effect immediately before termination (or, if
greater and as applicable, immediately prior to the first occurrence of an event
or circumstance constituting Good Reason), and (B) the excess, if any, of (x)
Executive’s account balance under the Pension Plan as of the date of termination
over (y) the portion of such account balance that is nonforfeitable under the
terms of the Pension Plan.
The cash lump sum amounts payable pursuant to Section 4(c)(i), (iii) and (v)
shall be paid sixty (60) days after Executive’s Date of Termination.
(d)          Death or Disability.  If Executive’s employment is terminated by
reason of death pursuant to Section 3(a)(i) or Disability pursuant to Section
3(a)(ii) then, subject to Executive (or his estate, as the case may be) signing
on or before the 50th day following Executive’s Separation from Service, and not
revoking, the Release, and, in the case of Disability,
16

--------------------------------------------------------------------------------


Executive’s continued compliance with Sections 5 - 6 and 7, Executive shall
receive, in addition to payments and benefits set forth in Section 3(c), the
following benefits:
(i)          The Company shall pay to Executive (or his estate, as the case may
be) an amount equal to the Annual Bonus, as in effect at such time, determined
based on the actual performance of the Company for the full fiscal year in which
Executive’s employment terminates, prorated for the number of days of employment
completed during the fiscal year in which the Date of Termination occurs,
payable in a lump sum cash amount at the time it would otherwise have been paid
in accordance with Section 2(b) had Executive remained employed for the entire
fiscal year; and
(ii)          Executive’s equity awards shall vest in full at the Date of
Termination, with any performance based awards vesting at the greater of target
or actual performance through the Date of Termination.
(e)          No Mitigation; Payment to Surviving Spouse.  Notwithstanding
anything to the contrary in this Agreement, Executive shall not be required to
seek other employment or otherwise mitigate any damages resulting from any
termination of employment.  In the event of Executive’s death prior to payment
of all compensation and benefits due to Executive under Section 3(c), any
remaining compensation and benefits shall be paid to his spouse, if any, or if
none as required by laws of succession or intestacy.
5.          Covenants. Executive acknowledges that Executive has been provided
with Confidential Information (as defined below) which is of vital importance to
the success of the Company and that, during the Term, the Company from time to
time will provide Executive with access to Confidential Information and he will
develop goodwill for the Company. Ancillary to the rights
17

--------------------------------------------------------------------------------


provided to Executive as set forth in this Agreement and the Company’s provision
of Confidential Information, and Executive’s agreements regarding the use of the
same, in order to protect the value of any Confidential Information, the Company
and Executive agree to the following provisions, for which Executive agrees he
received adequate consideration and which Executive acknowledges are reasonable
and necessary to protect the legitimate interests of the Company and represent a
fair balance of the Company’s rights to protect its business and Executive’s
right to pursue employment:
(a)          Executive shall not, at any time during the Restriction Period (as
defined below), directly or indirectly engage in, have any equity interest in,
interview for a potential employment or consulting relationship with, or manage,
provide services to or operate, with or without payment, any person, firm,
corporation, partnership or business (whether as director, officer, employee,
agent, representative, partner, security holder, consultant or otherwise) that
engages in or is preparing to engage in any portion of the Business (as defined
below) anywhere in the world.  Nothing herein shall prohibit Executive from
being a passive owner of not more than 5% of the outstanding equity interest in
any entity that is publicly traded, so long as Executive has no active
participation in the business of such entity.
(b)          Executive shall not, at any time during the Restriction Period,
directly or indirectly, engage or prepare to engage in any of the following
activities: (i) solicit, divert or take away any customers, clients, or business
acquisition or other business opportunity of the Company, (ii) contact or
solicit, with respect to hiring or engagement, or knowingly hire or engage any
employee or full-time consultant of the Company or any person employed or
engaged by the Company at any time during the 12-month period immediately
preceding the Date of Termination, (iii) induce or otherwise counsel, advise or
encourage any employee or
18

--------------------------------------------------------------------------------


full-time consultant of the Company to leave the employment or engagement of the
Company, or (iv) induce any distributor, representative or agent of the Company
to terminate or modify its relationship with the Company.
(c)          In the event the terms of this Section 5 shall be determined by any
court of competent jurisdiction to be unenforceable by reason of its extending
for too great a period of time or over too great a geographical area or by
reason of its being too extensive in any other respect, it will be modified and
interpreted to extend only over the maximum period of time for which it may be
enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action, and then
enforced as so modified to the fullest extent permitted by law.
(d)          As used in this Section 5, (i) the term “Company” shall include the
Company and its direct and indirect parents and subsidiaries; (ii) the term
“Business” shall mean the business of the Company and shall include (a)
designing, developing, distributing, marketing or manufacturing dental products
or (b) any other process, system, product or service marketed, sold or under
development by the Company at any time during Executive’s employment with the
Company; and (iii) the term “Restriction Period” shall mean the period beginning
on the Effective Date and ending twenty-four (24) months following the Date of
Termination for any reason.
(e)          Executive agrees, during the Term and following the Date of
Termination, to refrain from Disparaging (as defined below) the Company and its
Affiliates, including any of its services, technologies, products, processes or
practices, or any of its directors, officers,
19

--------------------------------------------------------------------------------


agents, representatives or stockholders, either orally or in writing.  The
Company agrees to instruct its officers and directors to refrain from
Disparaging Executive following his Date of Termination.  Nothing in this
paragraph shall preclude Executive or the Company (as applicable) from making
truthful statements that are reasonably necessary to comply with applicable law,
regulation or legal process, or to defend or enforce Executive's or the
Company’s rights under this Agreement.  For purposes of this Agreement,
“Disparaging” means making remarks, comments or statements to any person or
entity including present or former employees of the Company and/or the press,
and/or to any others, whether written, oral or electronic (including any social
media, other internet sites, or on any blogging and/or micro-blogging sites,
including Twitter), that impugn or are reasonably likely to impugn the
character, integrity, reputation or abilities of the entities, persons,
services, products, technologies, processes or practices listed in this Section
5(e).
(f)          Executive agrees that during the Restriction Period, Executive will
cooperate fully with the Company in its defense of or other participation in any
investigation, administrative, judicial or other proceeding arising from any
charge, complaint or other action which has been or may be filed.
(g)          Notwithstanding anything to the contrary contained in this
Agreement, if and to the extent requested by the Company during the period
commencing on the Date of Termination and ending at the end of the Restriction
Period, Executive agrees to provide to the Company up to five (5) hours of
consulting services per month, on an “as needed” basis at times and in a manner
that is mutually convenient, provided, however, if the Company requires
Executive to travel more than 50 miles from the Company’s principal office, it
will reimburse Executive for reasonable travel expenses.  Executive shall not
receive any
20

--------------------------------------------------------------------------------


additional compensation for the provision of these consulting services if he is
receiving the severance benefits otherwise payable pursuant to Section 4 in
connection with Executive’s services rendered during the Term. If Executive is
not receiving severance, the Company and Executive shall agree on a mutually
acceptable fee arrangement.  This Section 5(g) shall not be considered a waiver
of Executive’s right to refuse to provide testimony, or information or
assistance based on “Fifth Amendment” grounds.

6.
Nondisclosure of Proprietary Information.

(a)          Except in connection with the faithful performance of Executive’s
duties hereunder or pursuant to Section 6(c), (e) and (f), Executive shall, in
perpetuity, maintain in confidence and shall not directly, indirectly or
otherwise, disseminate, disclose or publish, or use for Executive’s benefit or
the benefit of any person, firm, corporation or other entity (other than the
Company) any confidential or proprietary information or trade secrets of or
relating to the Company (including business plans, business strategies and
methods, acquisition targets, intellectual property in the form of patents,
trademarks and copyrights and applications therefor, ideas, inventions, works,
discoveries, improvements, information, documents, formulae, practices,
processes, methods, developments, source code, modifications, technology,
techniques, data, programs, other know-how or materials, owned, developed or
possessed by the Company, whether in tangible, intangible or electronic form,
information with respect to the Company’s operations, processes, products,
inventions, business practices, finances, principals, vendors, suppliers,
customers, potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, prospects and compensation paid to employees
or other terms of employment)  (collectively, the “Confidential Information”),
or deliver to any person, firm, corporation or other entity any
21

--------------------------------------------------------------------------------


document, record, notebook, computer program or similar repository of or
containing any such Confidential Information.  The Parties hereby stipulate and
agree that, as between them, any item of Confidential Information is important,
material and confidential and affects the successful conduct of the businesses
of the Company (and any successor or assignee of the Company).  Notwithstanding
the foregoing, Confidential Information shall not include any information that
has been published in a form generally available to the public or is publicly
available or has become public or general industry knowledge prior to the date
Executive proposes to disclose or use such information, provided, that such
publishing or public availability or knowledge of the Confidential Information
shall not have resulted from Executive directly or indirectly breaching
Executive’s obligations under this Section 6(a) or any other similar provision
by which Executive is bound, or from any third-party breaching such
third-party’s obligation to the Company.  For the purposes of the previous
sentence, Confidential Information will not be deemed to have been published or
otherwise disclosed merely because individual portions of the information have
been separately published, but only if material features comprising such
information have been published or become publicly available.
(b)          Upon termination of Executive’s employment with the Company for any
reason, Executive will promptly deliver to the Company all correspondence,
drawings, manuals, letters, notes, notebooks, reports, programs, plans,
proposals, financial documents, or any other documents or property (in whatever
form) concerning the Company’s customers, business plans, marketing strategies,
products, property, processes or Confidential Information.
22

--------------------------------------------------------------------------------


(c)          Executive may respond to a lawful and valid subpoena or other legal
process but shall give the Company the earliest possible notice thereof, and
shall, as much in advance of the return date as possible, make available to the
Company and its counsel the documents and other information sought and shall
assist such counsel at Company’s expense in resisting or otherwise responding to
such process, in each case to the extent permitted by applicable laws or rules.
(d)          As used in this Section 6 and Section 7, the term “Company” shall
include the Company and its direct and indirect parents and subsidiaries.
(e)          Nothing in this Agreement shall prohibit Executive from (i)
disclosing information and documents when required by law, subpoena or court
order (subject to the requirements of Section 6(c)), (ii) disclosing information
and documents to Executive’s attorney, financial or tax adviser for the purpose
of securing legal, financial or tax advice, (iii) disclosing Executive’s
post-employment restrictions in this Agreement in confidence to any potential
new employer of Executive, or (iv) retaining, at any time, Executive’s personal
correspondence, Executive’s personal contacts and documents related to
Executive’s own personal benefits, entitlements and obligations, except where
such correspondence, contracts and documents contain Confidential Information.
(f)          Pursuant to 18 U.S.C. § 1833(b), Executive understands that
Executive will not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret of the Company that
(i) is made (A) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to Executive’s attorney and (B) solely for the
purpose of reporting or investigating a suspected violation of law; or (ii) is
made in a
23

--------------------------------------------------------------------------------


complaint or other document that is filed under seal in a lawsuit or other
proceeding.  Executive understands that if Executive files a lawsuit for
retaliation by the Company for reporting a suspected violation of law, Executive
may disclose the trade secret to Executive’s attorney and use the trade secret
information in the court proceeding if Executive (x) files any document
containing the trade secret under seal, and (y) does not disclose the trade
secret, except pursuant to court order.  Nothing in this Agreement, or any other
agreement that Executive has with the Company, is intended to conflict with 18
U.S.C. § 1833(b) or create liability for disclosures of trade secrets that are
expressly allowed by such section.  Further, nothing in this Agreement or any
other agreement that Executive has with the Company shall prohibit or restrict
Executive from making any voluntary disclosure of information or documents
concerning possible violations of law to any governmental agency or legislative
body, or any self-regulatory organization, in each case, without advance notice
to the Company.

7.
Inventions.

All rights to discoveries, inventions, improvements and innovations (including
all data and records pertaining thereto) related to the Business (as defined in
Section 5(d)), whether or not patentable, copyrightable, registrable as a
trademark, or reduced to writing, that Executive may discover, invent or
originate during the Term, either alone or with others and whether or not during
working hours or by the use of the facilities of the Company (“Inventions”),
shall be the exclusive property of the Company.  Executive shall promptly
disclose all Inventions to the Company, shall execute at the request of the
Company any assignments or other documents the Company may deem reasonably
necessary to protect or perfect its rights therein, and shall assist the
Company, upon reasonable request and at the Company’s expense, in obtaining,
defending
24

--------------------------------------------------------------------------------


and enforcing the Company’s rights therein. Executive hereby appoints the
Company as Executive’s attorney-in-fact to execute on Executive’s behalf any
assignments or other documents reasonably deemed necessary by the Company to
protect or perfect its rights to any Inventions.  During the Restriction Period,
Executive shall assist Company and its nominee, at any time, in the protection
of Company’s (or its Affiliates’) worldwide right, title and interest in and to
Inventions and the execution of all formal assignment documents requested by
Company or its nominee and the execution of all lawful oaths and applications
for patents and registration of copyright in the United States and foreign
countries.

8.
Injunctive Relief.

It is recognized and acknowledged by Executive that a breach of the covenants
contained in Sections 5-6 or 7 will cause irreparable damage to Company and its
goodwill, the exact amount of which will be difficult or impossible to
ascertain, and that the remedies at law for any such breach will be inadequate. 
Accordingly, Executive agrees that in the event of a breach of any of the
covenants contained in Sections 5-6 or 7, in addition to any other remedy which
may be available at law or in equity, the Company will be entitled to seek
specific performance and injunctive relief without the requirement to post bond.

9.
Maximum Payment Limit.

If any payment or benefit due under this Agreement, together with all other
payments and benefits that Executive receives or is entitled to receive from the
Company or any of its subsidiaries, Affiliates or related entities, would (if
paid or provided) constitute an excess parachute payment for purposes of Section
280G of the Internal Revenue Code of 1986, as amended (the “Code”), the amounts
otherwise payable and benefits otherwise due under this
25

--------------------------------------------------------------------------------


Agreement will either (i) be delivered in full, or (ii) be limited to the
minimum extent necessary to ensure that no portion thereof will fail to be
tax-deductible to the Company by reason of Section 280G of the Code, whichever
of the foregoing amounts, taking into account the applicable federal, state or
local income and employment taxes and the excise tax imposed under Section 4999
of the Code, results in the receipt by the Executive, on an after-tax basis, of
the greatest amount of benefits, notwithstanding that all or some portion of
such benefits may be subject to the excise tax imposed under Section 4999 of the
Code.  In the event that the payments and/or benefits are to be reduced pursuant
to this Section 9, such payments and benefits shall be reduced such that the
reduction of cash compensation to be provided to the Executive as a result of
this Section 9 is minimized.  In applying this principle, the reduction shall be
made in a manner consistent with the requirements of Section 409A of the Code
and where two economically equivalent amounts are subject to reduction but
payable at different times, such amounts shall be reduced on a pro rata basis
but not below zero.  All determinations required to be made under this Section 9
shall be made by the Company’s independent public accounting firm, or by another
advisor mutually agreed to by the parties, which shall provide detailed
supporting calculations both to the Company and Executive within fifteen (15)
business days of the receipt of notice from Executive that there has been a
payment or benefit subject to this Section 9, or such earlier time as is
requested by the Company.

10.
Clawback Provisions.

Notwithstanding any other provisions in this Agreement to the contrary, any
incentive-based compensation, or any other compensation, paid to Executive
pursuant to this Agreement or any other agreement or arrangement with the
Company which is subject to recovery under any Policy approved by the Board that
is generally applicable to senior management of the Company,
26

--------------------------------------------------------------------------------


applicable law, government regulation or stock exchange listing requirement,
will be subject to such deductions and clawback as may be required to be made
pursuant to such Policy, law, government regulation or stock exchange listing
requirement.

11.
Assignment and Successors.

The Company may assign its rights and obligations under this Agreement to a
United States subsidiary of the Company that is the main operating company of
the Company (or the principal employer of employees of the Company and its
subsidiaries) in the United States or to any successor to all or substantially
all of the business or the assets of the Company (by merger or otherwise), and
may assign or encumber this Agreement and its rights hereunder as security for
indebtedness of the Company and its Affiliates.  This Agreement shall be binding
upon and inure to the benefit of the Company, Executive and their respective
successors, assigns, personnel and legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable. 
None of Executive’s rights or obligations may be assigned or transferred by
Executive, other than Executive’s rights to payments hereunder, which may be
transferred only by will or operation of law.  Notwithstanding the foregoing,
Executive shall be entitled, to the extent permitted under applicable law and
any applicable Company benefit plans or arrangements, to select and change a
beneficiary or beneficiaries to receive compensation hereunder following
Executive’s death by giving written notice thereof to the Company.

12.
Certain Definitions.

(a)          Cause.  The Company shall have “Cause” to terminate Executive’s
employment hereunder upon:
27

--------------------------------------------------------------------------------


(i)          a majority of the members of the Board, excluding Executive as
applicable, determining that (a) Executive has committed an act of fraud in the
course of his employment against the Company, or (b) Executive has committed an
act of willful misconduct or gross negligence against the Company that is
materially injurious to the Company or its customers;
(ii)          a majority of the members of the Company’s Board of Directors,
excluding Executive as applicable, determining that Executive has willfully
failed to adequately perform material duties or obligations under  this
Agreement;
(iii)          Executive’s indictment for, or conviction of, or pleading no
contest to, a felony or a crime (other than a single DUI or similar crime)
involving Executive’s moral turpitude, relating to Executive’s job position, or
that causes substantial damage to the Company’s public image or reputation, or
causes substantial harm to the Company’s operations or financial performance; or
(iv)          a material breach of any of the representations and warranties set
forth in Section 1(g).
The determination as to whether the Executive is being terminated for Cause
shall be made after a reasonable and good faith investigation by the Board;
provided, however, that Cause shall not exist under this Agreement unless the
Company gives written notice to Executive where such notice describes with
particularity the alleged act(s) at issue and has given the Executive an
opportunity to be heard at a meeting of the Board at his sole discretion with or
without counsel and the Board provides Executive a summary of its findings.
28

--------------------------------------------------------------------------------


(b)          Change in Control.  “Change in Control” shall have the meaning set
forth in the Company’s 2016 Omnibus Incentive Plan as in effect on the Effective
Date.
(c)          Date of Termination.  “Date of Termination” shall mean (i) if
Executive’s employment is terminated by Executive’s death, the date of
Executive’s death; (ii) if Executive’s employment is terminated pursuant to
Section 3(a)(ii) – (vi) either the date indicated in the Notice of Termination
or the date specified by the Company pursuant to Section 3(b), whichever is
earlier.
(d)          Disability.  “Disability” shall mean, at any time the Company or
any of its Affiliates sponsors a long-term disability plan for the Company’s
employees,  “disability” as defined in such long-term disability plan for the
purpose of determining a participant’s eligibility for benefits, provided,
however, if the long-term disability plan contains multiple definitions of
disability, “Disability” shall refer to that definition of disability which, if
Executive qualified for such disability benefits, would provide coverage for the
longest period of time. The determination of whether Executive has a Disability
shall be made by the person or persons required to make disability
determinations under the long-term disability plan.  At any time the Company
does not sponsor a long-term disability plan for its employees, Disability shall
mean Executive’s inability to perform, with or without reasonable accommodation,
the essential functions of Executive’s position hereunder for a total of three
months during any twelve-month period as a result of incapacity due to mental or
physical illness as determined by a qualified physician licensed to practice
medicine in the State of Pennsylvania as shall be mutually selected by the
Company (or its insurers) and Executive (or his representatives).  Provided that
the Company shall have provided Executive with a written summary of its basis
for believing Disability may exist, any unreasonable refusal by
29

--------------------------------------------------------------------------------


Executive to submit to a medical examination for the purpose of determining
Disability within a reasonable period following a written request by the Company
(or its insurers) shall be deemed to constitute conclusive evidence of
Executive’s Disability.
(e)          Good Reason.  “Good Reason” shall mean:
(i)          a reduction in Annual Base Salary, other than any reduction which
is insignificant or is implemented as part of a formal austerity program
approved by the Board and applicable to all other senior executive officers of
the Company, provided such reduction does not reduce Executive’s Annual Base
Salary by a percentage greater than the average reduction in compensation of all
other senior executive officers of the Company;
(ii)          the Company reduces Executive’s Target Bonus or grant date value
of annual equity awards;
(iii)          a material, adverse change in Executive’s position with the
Company that reduces his title, responsibilities, level of authority or scope of
duties (including as a result of the assignment of responsibilities and/or
duties from those in effect immediately prior to the reduction or that are
materially inconsistent with Executive’s position); or
(iv)          the Company breaches a material obligation to Executive under the
terms of this Agreement or any other material written agreement between the
Executive and the Company.
(v)          a relocation of Executive’s principal worksite of more than 50
miles unless such relocation reduces the Executive’s commute to such worksite.
30

--------------------------------------------------------------------------------


However, none of the foregoing events or conditions will constitute Good Reason
unless: (x) Executive provides the Company with written objection to the event
or condition within ninety (90) days following the occurrence thereof, (y) the
Company does not reverse or otherwise cure the event or condition within thirty
(30) days of receiving that written objection, and (z) Executive terminates his
employment within thirty (30) days following the expiration of that cure period.

13.
Miscellaneous Provisions.

(a)          Governing Law.  This Agreement shall be governed, construed,
interpreted and enforced in accordance with its express terms, and otherwise in
accordance with the substantive laws of the Commonwealth of Pennsylvania without
reference to the principles of conflicts of law of the Commonwealth of
Pennsylvania or any other jurisdiction, and where applicable, the laws of the
United States.  The Company and the Executive agree that any and all disputes
relating to or arising out of this Agreement, excluding any relief sought by the
Company under Sections 5 - 8 or any other dispute arising under this Agreement
in respect of which a Party may seek injunctive relief, but otherwise including
disputes in respect of payments and benefits provided hereunder, will first be
submitted to mediation pursuant to a written demand for mediation which either
party may serve on the other which shall be before a mediator selected by the
parties in accordance with mediation procedures of the American Arbitration
Association (“AAA”).  In the event, the parties are unable to agree to a
mediator within ten (10) days of receipt of the written demand for mediation,
the mediator will be appointed by the office of AAA in Philadelphia,
Pennsylvania.  The cost of the mediator and fees imposed by AAA shall be split
equally by the parties.
31

--------------------------------------------------------------------------------


(b)          Survival.  Notwithstanding anything to the contrary in this
Agreement, the provisions of Sections 4 through 11 and this 13 will survive the
termination of Executive’s employment and the expiration or termination of the
Term.
(c)          Notices.  Any notice, request, claim, demand, document and other
communication hereunder to any Party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by
facsimile or certified or registered mail, postage prepaid, as follows (except
that notice of change of address shall be effective only upon receipt:
(i)          If to the Company, to the attention of the General Counsel at its
headquarters,
(ii)          If to Executive, at the last address that the Company has in its
personnel records for Executive, or
(iii)          At any other address as any Party shall have specified by notice
in writing to the other Party.
(d)          Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.  Signatures delivered by
facsimile shall be deemed effective for all purposes.
(e)          Entire Agreement.  The terms of this Agreement are intended by the
Parties to be the final expression of their agreement with respect to the
subject matter hereof and supersede all prior understandings and agreements,
whether written or oral (including the Prior Agreement).
32

--------------------------------------------------------------------------------


The Parties further intend that this Agreement shall constitute the complete and
exclusive statement of their terms and that no extrinsic evidence whatsoever may
be introduced in any judicial, administrative, or other legal proceeding to vary
the terms of this Agreement.
(f)          Amendments; Waivers.  This Agreement may not be modified, amended,
or terminated except by an instrument in writing, signed by Executive and a duly
authorized officer of Company (other than Executive).  By an instrument in
writing similarly executed, Executive or a duly authorized officer of the
Company (other than Executive) may waive compliance by the other Party with any
specifically identified provision of this Agreement that such other Party was or
is obligated to comply with or perform; provided, however, that such waiver
shall not operate as a waiver of, or estoppel with respect to, any other or
subsequent failure.  No failure to exercise and no delay in exercising any
right, remedy, or power hereunder preclude any other or further exercise of any
other right, remedy, or power provided herein or by law or in equity.
(g)          Construction.  This Agreement shall be deemed drafted equally by
both the Parties. Its language shall be construed as a whole and according to
its fair meaning.  Any presumption or principle that the language is to be
construed against any Party shall not apply.  The headings in this Agreement are
only for convenience and are not intended to affect construction or
interpretation.  Any references to sections or subsections are to those parts of
this Agreement, unless the context clearly indicates to the contrary.  Also,
unless the context clearly indicates to the contrary, (i) the plural includes
the singular and the singular includes the plural; (ii) “and” and “or” are each
used both conjunctively and disjunctively; (iii) “any,” “all,” “each,” or
“every” means “any and all,” and “each and every”; (iv) “includes” and
“including” are each “without limitation”; (v) “herein,” “hereof,” “hereunder”
and other
33

--------------------------------------------------------------------------------


similar compounds of the word “here” refer to the entire Agreement and not to
any particular section or subsection; and (vi) all pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the entities or persons referred to may require.
(h)          Enforcement.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term of this Agreement, such provision shall be fully severable; this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a portion of this Agreement; and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement. Furthermore, in lieu of such illegal, invalid
or unenforceable provision there shall be added automatically as part of this
Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.
(i)          Withholding.  The Company shall be entitled to withhold from any
amounts payable under this Agreement any federal, state, local or foreign
withholding or other taxes or charges which the Company is required to withhold
or by its Policies it customarily withholds. The Company shall be entitled to
rely on an opinion of counsel if any questions as to the amount or requirement
of withholding shall arise.
(j)          Section 409A.
(i)          General.  The intent of the Parties is that the payments and
benefits under this Agreement comply with or be exempt from Section 409A of the
Internal Revenue
34

--------------------------------------------------------------------------------


Code of 1986, as amended, and the regulations and guidance promulgated
thereunder (collectively, “Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith.
(ii)          Separation from Service.  Notwithstanding anything in this
Agreement to the contrary, any compensation or benefits payable under this
Agreement that is considered nonqualified deferred compensation under Section
409A and is designated under this Agreement as payable upon Executive’s
termination of employment shall be payable only upon Executive’s “separation
from service” with the Company within the meaning of Section 409A (a “Separation
from Service”) and, except as provided below, any such compensation or benefits
described in Section 4 shall not be paid, or, in the case of installments, shall
not commence payment, until the sixtieth (60th) day following Executive’s
Separation from Service (the “First Payment Date”).  Any lump sum payment or
installment payments that would have been made to Executive during the sixty
(60) day period immediately following Executive’s Separation from Service but
for the preceding sentence shall be paid to Executive on the First Payment Date
and any remaining installment payments shall be made as provided in this
Agreement.
(iii)          Specified Employee.  Notwithstanding anything in this Agreement
to or any other agreement providing compensatory payments to Executive to the
contrary, if Executive is deemed by the Company at the time of Executive’s
Separation from Service to be a “specified employee” for purposes of Section
409A, any payment of compensation or benefits to which Executive is entitled
under this Agreement or any other compensatory plan or agreement that is
considered nonqualified deferred compensation under Section 409A payable as a
result of Executive’s Separation from
35

--------------------------------------------------------------------------------


Service shall be delayed to the extent required in order to avoid a prohibited
distribution under Section 409A until the earlier of (i) the expiration of the
six-month period measured from the date of Executive’s Separation from Service
with the Company or (ii) the date of Executive’s death.  Upon the first business
day following the expiration of the applicable Section 409A period, all payments
deferred pursuant to the preceding sentence shall be paid in a lump sum to
Executive (or Executive’s estate or beneficiaries), and any remaining payments
due to Executive under this Agreement or any other compensatory plan or
agreement shall be paid as otherwise provided herein or therein.
(iv)          Expense Reimbursements.  To the extent that any reimbursements
under this Agreement are subject to Section 409A, any such reimbursements
payable to Executive shall be paid to Executive no later than December 31 of the
year following the year in which the expense was incurred; provided, that
Executive submits Executive’s reimbursement request promptly following the date
the expense is incurred, the amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year, other than
medical expenses referred to in Section 105(b) of the Code, and Executive’s
right to reimbursement under this Agreement will not be subject to liquidation
or exchange for another benefit.
(v)          Installments.  Executive’s right to receive any installment
payments under this Agreement, including any continuation salary payments that
are payable on Company payroll dates, shall be treated as a right to receive a
series of separate payments and, accordingly, each such installment payment
shall at all times be considered a separate and distinct payment as permitted
under Section 409A.  Except as otherwise permitted under Section 409A, no
payment hereunder shall be accelerated or deferred
36

--------------------------------------------------------------------------------


unless such acceleration or deferral would not result in additional tax or
interest pursuant to Section 409A.

14.
Executive Acknowledgement.

Executive acknowledges that Executive has read and understands this Agreement,
is fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on Executive’s
own judgment.


[Signature Page Follows]




37

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date and
year first above written.

 
DENTSPLY SIRONA Inc.
         
By:
/s/ Eric K. Brandt
   
Name:  
Eric K. Brandt
 
Title:
Chairman of the Board of Directors
             
EXECUTIVE
         
/s/ Donald M. Casey Jr.
   
Donald M. Casey Jr.





















[Signature Page to Employment Agreement]

 